45 F.3d 428NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Robert WARD;  Sondra Williams, Individually, Plaintiffs Appellants,v.Kenneth H. SHEPHERD;  Julia Rose Shepherd, Defendants Appellees.
No. 93-1761.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 15, 1994.Decided:  Dec. 29, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-91-3002-S)
Saul Ephraim Kerpelman, Baltimore, MD, for Appellants.  Kenneth H. Shepherd, Julia Rose Shepherd, Washington, DC, Appellees Pro Se.
D.Md.
AFFIRMED.
Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert Ward, by his mother Sondra Williams, appeals from the district court's order granting summary judgment to the Defendant in this diversity action alleging that Robert sustained permanent injury as the result of ingesting lead-based paint during the time that he and his mother resided in an apartment owned by the Defendant.  Our review of the record and the district court's opinion reveals that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ward v. Shepherd, No. CA-91-3002-S (D. Md. May 20, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.